DETAILED ACTION
Claim 13 is canceled.  Claims 1 is currently amended.  A complete action on the merits of pending claims 1-12 and 14 appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 5-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer US 20110071427 (Fischer) in view of Baust US 20140275767 (Baust).
Regarding claim 1, Fischer teaches (Annotated Fig. 7) a cryosurgical instrument (10) comprising a feed line (supply line 21) for supplying a fluid into the expansion chamber (expansion chamber 50; par. [0044]), wherein the feed line has a capillary line section that terminates at a mouth opening disposed at an endmost distal extent of the capillary line section (nozzle opening 24 of distal end 22 this section ends at the mouth) in the expansion chamber, a return system (return means 40) connected to the expansion chamber for returning fluid out of the expansion chamber (par. [0044]), wherein the feed line has at least one first section and one second section with a different size interior cross-sections, wherein a flow path through the feed line tapers in a form of a funnel in a transition section from the first section to the second section in a 
Fischer does not explicitly show a hollow shaft including a closed distal end with an outer adhesion surface for harvesting a tissue sample thereon and an expansion chamber disposed within the hollow shaft at the closed distal end thereof; and the return system disposed within the shaft, extends along a longitudinal axis to a distal end of the feed line, wherein the distal end of the feed line is spaced from the closed distal end of the hollow shaft, wherein the mouth opening is spaced from the closed distal end of the hollow shaft and is oriented axially for supplying fluid distally into the expansion chamber and wherein the return system includes a return line that extends around or adjacent to the feed line and beyond the transition section in a direction away from the expansion chamber for returning fluid out of the expansion chamber.  However, in another embodiment of Fischer teaches gas will may or may not escape into the body lumen if it is not desirable for the procedure (par. [0046]).
Baust, in an analogous cryoablation device, shows where there is hollow tube that houses a fluid supply (Fig. 3 106) with a mouth that ends at the distal end close to the end of the closed end (Fig. 3 tapered end of 102).  The tip has an expansion area and an ablation area (par. [0026] tissue adhering to this area is functional and is able to be performed by a cold tip and warm tissue touching).  In a different embodiment Baust shows that the distal end 402 has an exit port 447 (Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluid inlet of Fischer which has fluid exit the system put into a hollow tube for a closed system, as shown in Baust.  The 
Regarding claim 2, Fischer teaches (Fig. 7) that the flow path in the feed line tapers in the form of a funnel in the transition section toward the capillary line section (Fig. 7 shows the flow path to be tapering via arrows). 
	Regarding claim 5, Fischer teaches (Fig. 7) that the flow cross section of the fluid increases abruptly during a transition from a mouth of the capillary line section into the expansion chamber (par. [0044]; the flow cross section abruptly increases after fluid exits nozzle opening 24 and enters expansion chamber 50).
	Regarding claim 7, Fischer teaches (Fig. 7) than an outside cross-section of the feed line decreases continuously in the funnel-shaped transition section in a direction towards a mouth of the capillary line section (via “tapering”; par. [0044]).
	Regarding claim 8, Fischer teaches (Fig. 7) that the section of the feed line having the capillary line section and the transition section is formed in one piece without a seam (via being described as one piece with a tapered section and an opening; one of ordinary skill in the art would understand that such a piece would comprise one continuous piece with no seam; par. [0044]).
	Regarding claim 10, Fischer teaches (Fig. 7) that the wall thickness of the capillary line section is equal to a wall thickness of the feed line section adjacent to the transition section (gas supply line 21 has a uniform thickness throughout).
Regarding claims 6, 11, 12, and 14, Fischer teaches (Fig. 7) that the feed line is arranged next to the return line (supply means 40). Fischer does not explicitly teach that the ratio of the flow cross-section of the return line to the flow cross-section of the 
However, it would have been obvious to one of ordinary skill in the art to form a device with these ratios and distances, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer and Baust, as applied to claim 1, and further in view of Dobak et al. US 20040106969 (Dobak).
Regarding claims 3 and 4, Fischer and Baust do not teach that there are more than one funnel sections. However, using multiple transitions is known in the cryosurgical art. 
Dobak teaches a device for heating or cooling organs in the same field of endeavor (Abstract). Dobak further teaches (Fig. 9) a section with 4 funnel transition sections (joints 318, 306, 322, and 324) in between straight sections (segments 308, 310, 312, 314, and 316). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the transition section with at least two transition sections, and that the first section and the second section are step sections of a series of at least two or more than two step sections, wherein - between the at least .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer and Baust, as applied to claim 1, and further in view of Gocmen et al. US 20190145363 (Gocmen).
Regarding claim 9, Fischer and Baust do not explicitly teach that the inside surface of the feed line has a low surface roughness, or that the feed line is formed by a rotary swaging processes. However, it is known in the art to use rotary swaging to form tubes for conveying fluid under a high pressure. 
Gocmen teaches a device in a similar field of endeavor, being a high pressure line for conveying fluid (Abstract). Gocmen further teaches that the line may be tapered (par. [0025]). Gocmen teaches that this line is formed using rotary swaging, and that such formation gives the line greater stability (par. [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the feed line by rotary swaging process, as .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the applicant’s remarks do not apply to the combination made in the current rejection.
Annotated Figures

    PNG
    media_image1.png
    304
    382
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794